DETAILED ACTION
This office action is in response to the communication received on 05/04/2021 concerning application no. 15/713,010 filed on 05/06/2021.
Claims 1-7, 9, and 19 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-7, 9, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite for the following reasons:
Lines 16 and 18, recite “heart rate”. This claim element is indefinite as it is unclear how the heart rate is determined. While line 15 establishes that the processing circuitry is configured to set the number of applications, the claim does not establish how the heart rate is determined. The heart rate could be determined with an additional EKG device. 
For purposes of examination, the Office is considering the heart rate is determined based on a EKG sensor.
Lines 17-18 and 19-20, recite “set the number of applications of the inversion pulses in the one repetition period to a second value” and “set the number of applications of the inversion pulses in the one repetition period to a third value”. This claim element is indefinite as it is unclear how the number of applications of inversion pulses can be set and second and third values over the same repetition period that has the number of applications at a first value. That is, while the number of application can be at different values, it would be unclear to one with ordinary skill in the art if the number of applications over the same repetition period are a first value, a second value, and a third value.
For purposes of examination, the Office is considering number of applications are applied at the values over different repetition periods.

Claim 3, line 2, recites “a heart rate”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the heart rate is the same as the heart rate in claim 1, or is a separate and distinct heart rate.
For purposes of examination, the Office is considering the heart rate in claim 3 to be the same as the one in claim 1.

Claim 4, line 2, recites “a heart rate”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the heart rate is the same as the heart rate in claim 1, or is a separate and distinct heart rate.


Claim 19 is indefinite for the following reasons:
Lines 18-19 and 21, recite “heart rate”. This claim element is indefinite as it is unclear how the heart rate is determined. While line 17 establishes that the processing circuitry is configured to set the number of applications, the claim does not establish how the heart rate is determined. The heart rate could be determined with an additional EKG device. Another interpretation is that the heart beats or pulse beats are measured over a rate of time to determine the heart rate. 
For purposes of examination, the Office is considering the heart rate is determined based on a EKG sensor.
Lines 20-21 and 22-23, recite “setting the number of applications of the inversion pulses in the one repetition period to a second value” and “setting the number of applications of the inversion pulses in the one repetition period to a third value”. This claim element is indefinite as it is unclear how the number of applications of inversion pulses can be set and second and third values over the same repetition period that has the number of applications at a first value. That is, while the number of application can be at different values, it would be unclear to one with ordinary skill in the art if the number of applications over the same repetition period are a first value, a second value, and a third value.
For purposes of examination, the Office is considering number of applications are applied at the values over different repetition periods.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 9, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (Systolic MOLLI T1 Mapping With Heart-Rate-Dependent Pulse Sequence Sampling Scheme Is Feasible in Patients with Atrial Fibrillation, 15 March 2016) in view of Piechnik et al. ("Shortened Modified Look-Locker Inversion Recovery (ShMOLLI) for Clinical Myocardial T1-Mapping at 1.5 and 3T Within a 9 Heartbeat Breathhold", 2010, Journal of Cardiovascular Magnetic Resonance) further in view of Slavin (PGPUB No. US 2016/0007853).

Regarding claims 1 and 19, Zhao teaches a magnetic resonance imaging apparatus (Page 3, paragraph 1 of “CMR acquisition” section, teaches that the cardiovascular magnetic resonance is performed by a 3T MR system) comprising: 
processing circuitry (Processing circuitry must be inherently present for the operation of a magnetic resonance imaging apparatus) configured to set a pattern based on information on heartbeats or pulsebeats of a subject (Page 2, paragraph 1 of the “HRD pulse sequence sampling scheme determination” section, teaches that the MOLLI sequence with fixed sampling scheme that have fixed number of heartbeats in between data acquisition points, such as 5(3)3 or 4(1)3(1). The paragraph teaches that the values that are located in the parentheticals are the inversion time between data acquisition that is fixed as 3 or 1 heartbeats from the 5(3)3 or 4(1)3(1), respectively. Another instance of heart rate being considered for pattern setting, Fig. 1 teaches the sampling schemes for hear ranges with bpm increments of 5 from 50 to 150 bpm) and information on a T1 value of an imaging target (Page 2, paragraph 1 of the “HRD pulse sequence sampling scheme determination” section, teaches that the time interval between the first and second inversion pulses is equal to 4 times the T1 value of the region of interest. Zhao cites an example that for the 5(3)3 scheme, at the heart rate of 60 bpm, the time taken is 8000 ms until the next inversion is played out. This is done as the 8000 ms is equal to the 4 times of the tissue of interest’s T1 value), the pattern being an imaging condition of a pulse sequence for collecting data at a plurality of timings along a relaxation curve of longitudinal magnetization in synchronization with heartbeats or pulsebeats and the pattern defining a relation between the heartbeats or the pulsebeats, an inversion pulse, and a data collection timing (Page 2, paragraph 1 of the “HRD pulse sequence sampling scheme determination” section, teaches that the sampling scheme is done in a manner to have proper data acquisition during an inversion time and it is set by the number of heartbeats in between data acquisition points. This is done to ensure to ensure full recovery of longitudinal magnetization before another inversion pulse); and 
sequence control circuitry (Sequence control circuitry must be inherently present for the operation of a magnetic resonance imaging apparatus) configured to control execution of the pulse sequence according to the pattern (Page 3, “Study procedure” section, teaches that the pulse sequence sampling is done in accordance to the pattern determined by the heart beats).
However, Zhao is silent regarding a magnetic resonance imaging apparatus, wherein the processing circuitry is configured to dynamically change the pattern during execution of the pulse sequence based on information on abnormal cardiac rhythm, 
the sequence control circuitry is configured to execute the pulse sequence based on the changed pattern, and 
1 value does not exceed a second certain value, (2) set the number of applications of the inversion pulses in the one repetition period to a second value when the heart rate exceeds the first certain value and the T1 value exceeds the second certain value ,and (3) set the number of applications of the inversion pulses in the one repetition period to a third value otherwise, the first value being larger than the third value and the second value being smaller than the third value.
In an analogous imaging field of endeavor, regarding T1 value mapping, Piechnik teaches a magnetic resonance imaging apparatus, wherein,
the processing circuitry is configured to (1) set a number of applications of inversion pulses in one repetition period to a first value when a heart rate does not exceed a first certain value and a T1 value does not exceed a second certain value (Fig. 1 description teaches that the inversion pulses are shifted based on the IR number needed to achieve the T1 of 100, 180, and 260 ms. Such a shift alters the number of applications that are possible in the repetition period in relation to the EKG and recovery sequences. Paragraph 1 of the “Simulation and Phantom Studies” teaches that the accuracy of the imaging method is dependent upon the T1 and the heart rate. The T1 measurements diverge from the ideal identified line as the heart rate and T1 value increases. Fig. 3 shows that the T1 values that are measured are determined by the T1ref and HR values and as a result require the shift of the inversion pulses to acquire the required T1 values of 100, 180, and 260), (2) set the number of applications of the inversion pulses in the one repetition period to a second value when the heart rate exceeds the first certain value and the T1 value exceeds the second certain value (Fig. 1 description teaches that the inversion pulses are shifted based on the IR number needed to achieve the T1 of 100, 180, and 260 ms. Such a shift alters the number of applications that are possible in the repetition period in relation to the EKG and recovery sequences. Paragraph 1 of the “Simulation and Phantom Studies” teaches that the accuracy of the imaging method is dependent upon the T1 and the heart rate. The T1 measurements diverge from the ideal identified line as the heart rate and T1 value increases. Fig. 3 shows that the T1 values that are measured are determined by the T1ref and HR values and as a result require the shift of the inversion pulses to acquire the required T1 values of 100, 180, and 260), and (3) set the number of applications of the inversion pulses in the one repetition period to a third value otherwise, the first value being larger than the third value and the second value being smaller than the third value (Fig. 1 description teaches that the inversion pulses are shifted based on the IR number needed to achieve the T1 of 100, 180, and 260 ms. Such a shift alters the number of applications that are possible in the repetition period in relation to the EKG and recovery sequences. Paragraph 1 of the “Simulation and Phantom Studies” teaches that the accuracy of the imaging method is dependent upon the T1 and the heart rate. The T1 measurements diverge from the ideal identified line as the heart rate and T1 value increases. Fig. 3 shows that the T1 values that are measured are determined by the T1ref and HR values and as a result require the shift of the inversion pulses to acquire the required T1 values of 100, 180, and 260).
However, Piechnik is silent regarding a magnetic resonance imaging apparatus, wherein the processing circuitry is configured to dynamically change the pattern during execution of the pulse sequence based on information on abnormal cardiac rhythm, 
the sequence control circuitry is configured to execute the pulse sequence based on the changed pattern
In an analogous imaging field of endeavor, regarding the control of imaging patterns for MRI, Slavin teaches a magnetic resonance imaging apparatus (Magnetic resonance imaging system 10), 
wherein the processing circuitry (CPU 36 or physiological acquisition controller 44) is configured to dynamically change the pattern during execution of the pulse sequence based on information on abnormal cardiac rhythm (Paragraph 0030 teaches that the EKG monitors the heartbeat of the patient and the sampling pattern is modified in real-time to account for heart rate variations. Paragraph 0030 further teaches that that the sampling pattern can be modified based on even significant heart rate variation or arrhythmia), and 
Paragraph 0030 teaches that the saturation pulses are altered in a manner that they don’t interfere with data acquisition, which is done by sampling. As stated above, the sampling pattern can be changed according the heart beat information obtained by the EKG signal).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Zhao and Piechnik with Slavin’s teaching of a dynamic protocol setting device that is dependent on the patient’s heartbeats, including abnormal cardiac conditions. This modified apparatus would provide the user with a means to accurately, robustly, and reproducibly quantify myocardial T1. Also, the modification provides for improved recovery curve sampling that has accurate and adaptive measurement, even in the presence of significant heart rate variation. 

Regarding claim 2, modified Zhao teaches the magnetic resonance imaging apparatus in claim 1, as discussed above.
Zhao further teaches a magnetic resonance imaging apparatus, wherein the processing circuitry (Processing circuitry must be inherently present for the operation of a magnetic resonance imaging apparatus) is configured to generate at least one of a T1 map and an ECV (Extracellular Volume Fraction) map by using data collected by executing the pulse sequence (Page 3, “Study procedure” section, teaches that the execution of the pulse sequences results in ECV and T1 mapping. Fig. 2 shows mapping images).

Regarding claim 3, modified Zhao teaches the magnetic resonance imaging apparatus in claim 1, as discussed above.
Zhao further teaches a magnetic resonance imaging apparatus, wherein when a heart rate or a pulse rate of the subject exceeds a predetermined threshold, the processing circuitry (Processing circuitry must be inherently present for the operation of a magnetic resonance imaging apparatus) Fig. 1a provides a table that has a list of sampling schemes that are dependent on the heart-rate. The upper and lower limits of each of the ranges is a limit that determines the optimal setting for the number of heartbeats within an inversion pulse. So, if the heart rate changes from the 58 bpm to 61 bpm, the sampling scheme would change from a pattern of 5(3)3 to a pattern of 5(4)3. The limits of the ranges provided in Fig. 1a act as thresholds that provide the optimal pattern to use for data acquisition).

Regarding claim 4, modified Zhao teaches the magnetic resonance imaging apparatus in claim 1, as discussed above.
Zhao further teaches a magnetic resonance imaging apparatus, wherein when a heart rate or a pulse rate of the subject exceeds a predetermined threshold, the processing circuitry (Processing circuitry must be inherently present for the operation of a magnetic resonance imaging apparatus) is configured to perform setting so that a number of the heartbeats or the pulsebeats between inversion pulses becomes larger as compared to a case where the heart rate or the pulse rate of the subject does not exceed the predetermined threshold (Fig. 1a provides a table that has a list of sampling schemes that are dependent on the heart-rate. The upper and lower limits of each of the ranges is a limit that determines the optimal setting for the number of heartbeats within an inversion pulse. So, if the heart rate changes from the 58 bpm to 54 bpm, the sampling scheme would change from a pattern of 5(3)3 to a pattern of 5(2)3. The limits of the ranges provided in Fig. 1a act as thresholds that provide the optimal pattern to use for data acquisition).

Regarding claim 5, modified Zhao teaches the magnetic resonance imaging apparatus in claim 1, as discussed above. 
Zhao further teaches a magnetic resonance imaging apparatus, wherein 
Page 2, paragraph 1 of the “HRD pulse sequence sampling scheme determination” section, teaches that sampling scheme is set according to the MOLLI sequence), and 
the processing circuitry (Processing circuitry must be inherently present for the operation of a magnetic resonance imaging apparatus) is configured to set the pattern by designating the plurality of data collection timings (The sampling schemes shown in Fig. 1a show a plurality of data points being acquired within an inversion pulse. For example, the pre column provides a sampling scheme of 5(2)3. This means that 5 data points along with 5 heartbeats are acquired within the first inversion pulse, then an interval of 2 heartbeats, and then 3 data points along with 3 heartbeats within the second pulse).

Regarding claim 6, modified Zhao teaches the magnetic resonance imaging apparatus in claim 1, as discussed above. 
Zhao further teaches a magnetic resonance imaging apparatus, wherein the processing circuitry (Processing circuitry must be inherently present for the operation of a magnetic resonance imaging apparatus) is configured to set the pattern by designating number of applications of inversion pulses and a number of data collections per one inversion pulse based on the information on the heartbeats or the pulsebeats of a subject (The sampling schemes shown in Fig. 1a show a plurality of data points being acquired within an inversion pulse. For example, the pre column provides a sampling scheme of 5(2)3. This means that 5 data points along with 5 heartbeats are acquired within the first inversion pulse, then an interval of 2 heartbeats, and then 3 data points along with 3 heartbeats within the second pulse. Also, page 2, paragraph 1 of the “HRD pulse sequence sampling scheme determination” section, teaches that the sampling schemes are changed to account for a higher heart rate).


Zhao further teaches a magnetic resonance imaging apparatus, wherein the processing circuitry (Processing circuitry must be inherently present for the operation of a magnetic resonance imaging apparatus) is configured to set the pattern by setting a time from an application of the inversion pulse to the data collection based on the information on the heartbeats or the pulsebeats of a subject (Page 2, paragraph 1 of the “HRD pulse sequence sampling scheme determination” section, teaches that the inversion time between data acquisition can be fixed as 3 heartbeats or 1 heartbeats for sampling schemes like 5(3)3 or 4(1)3(1)).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (Systolic MOLLI T1 Mapping With Heart-Rate-Dependent Pulse Sequence Sampling Scheme Is Feasible in Patients with Atrial Fibrillation, 15 March 2016) in view of Piechnik et al. ("Shortened Modified Look-Locker Inversion Recovery (ShMOLLI) for Clinical Myocardial T1-Mapping at 1.5 and 3T Within a 9 Heartbeat Breathhold", 2010, Journal of Cardiovascular Magnetic Resonance) further in view Slavin (PGPUB No. US 2016/0007853) further in view Yang et al. (PGPUB No. US 2015/0182173).

Regarding claim 7, modified Zhao teaches the magnetic resonance imaging apparatus in claim 1, as discussed above.
However, the combination of Zhao, Piechnik, and Slavin is silent regarding a magnetic resonance imaging apparatus, wherein 
the processing circuitry is configured to: 
cause a display to display candidates of the pattern based on the information on the heartbeats or the pulsebeats of a subject, 
receive an input of a change of the pattern from a user who has referred to the display, and 
set the pattern based on the received input.

the processing circuitry (Controller 118 or input unit 128 in Fig. 2) is configured to: 
cause a display (Display 130 in Fig. 2) to display candidates of the pattern based on the information on the heartbeats or the pulsebeats of a subject (Paragraphs 0091-0095 teach that the ECG signal can be provided to the user. The user can then select a variety of programs for the imaging apparatus to follow), 
receive an input of a change of the pattern from a user who has referred to the display (Paragraph 0095 teaches that the protocol can be selected by the user. Paragraph 0095 also teaches that the information can be displayed to the user), and 
set the pattern based on the received input (Paragraphs 0097-0098 teach that the apparatus executes the protocol set by the user).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Zhao, Piechnik, and Slavin with Yang’s teaching of a processing circuitry and display that accepts user inputs for imaging protocols. This modified apparatus would provide the user with an easier means to obtain high-quality MRI images and assist in the diagnosis of the patient with consistent quality feedback (Paragraphs 0007 and 0079 of Yang).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793